DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 07 December 2020. The Applicants’ amendment and remarks have been carefully considered, but they are not persuasive. Hence, this Action has been made FINAL. 
Any rejections of the previous office action not addressed in this action are considered resolved and no longer pertain to the prosecution of this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 November 2020 and 22 January 2021, respectively, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments and Arguments
The 112(f) means plus function interpretation has been removed.
The applicant’s arguments and remarks have been carefully considered, but are moot under new grounds for rejection. The amendments to claim 1 which necessitate a new reference are “wherein the sub-dialogue tree is previously created by a server by carving out from a dialogue tree used by the server to control the dialogue, the local dialogue manager is previously generated by the server in accordance with the sub-dialogue tree for driving the dialogue on the device based on the sub-dialogue tree” and “an updated sub-dialogue tree, and an updated local dialogue manager”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20140092007, hereinafter referred to as Samsung, in view of US 20200012720, hereinafter referred to as Elson et al.

Regarding claim 1, Samsung discloses a method implemented on at least one machine including at least one processor (Samsung, para [0084]), memory (Samsung, para [0052]), and communication platform capable of connecting to a network (Samsung – network 3 of para [0047] and fig. 1) for managing a user machine dialogue (Samsung – para [0027] teaches managing a user machine dialogue), the method comprising: 

receiving, at a device, sensor data including an utterance representing a speech of a user engaged in a dialogue with the device and information related to a current state of the dialogue (“The command receiver 12 receives a user's voice command. For example, the command receiver 12 may include a first command receiver 121 to The first command receiver 121 may include a microphone to convert a received user's voice command into a voice signal,” Samsung, para [0055].); 

determining the speech of the user based on the utterance (“In response to receiving a user's voice command through the command receiver 12, the controller 14 identifies whether the user's voice command corresponds to a voice recognition command included in the stored voice recognition command list 151,” Samsung, para [0057].); 

searching, by a local dialogue manager residing on the device, a sub-dialogue tree stored on the device for a response to the user based on the speech (“In response to receiving a user's voice command through the command receiver 12, the controller 14 identifies whether the user's voice command corresponds to a voice recognition command included in the stored voice recognition command list 151,” Samsung, para [0057]. The command list has been searched to identify the appropriate response.), ; 

rendering the response to the user in response to the speech, if the response is identified from the sub-dialogue tree (“In response to receiving a user's voice command through the command receiver 12, the controller 14 identifies whether the user's voice command corresponds to a voice recognition command included in the stored voice recognition command list 151, and if so, controls the operation performer 11 to perform operations according to the control command information corresponding to the voice recognition command included in the stored voice recognition command list 151,” Samsung, para [0057].); and 

sending, if the response is not available in the sub-dialogue tree, a request to the[[a]] server for the response (“If the user's voice command does not correspond to a voice recognition command included in the stored voice recognition command list 151, the controller 14 controls the communication unit 13 to transmit the user's voice command to the analysis server 2, and in response to receiving control command information corresponding to the transmitted voice command from the analysis server 2, controls the operation performer 11 to perform operations according to the received control command information,” Samsung, para [0057].).

Samsung, though, does not disclose wherein the sub-dialogue tree is previously created by a server by carving out from a dialogue tree used by the server to control the dialogue, the local dialogue manager is previously generated by the server in accordance with the sub-dialogue tree for driving the dialogue on the device based on the sub-dialogue tree; and an updated sub-dialogue tree, and an updated local dialogue manager.

Elson et al. is cited to disclose wherein the sub-dialogue tree is previously created by a server by carving out from a dialogue tree used by the server to control the dialogue, the local dialogue manager is previously generated by the server in accordance with the sub-dialogue tree for driving the dialogue on the device based on the sub-dialogue tree inserting a node in the annotation tree that is a child of a node for the common parent and is a parent of a node for the first subordinate dialog act, of a node for the second subordinate dialog act, and of a node for the common tag, wherein the node for the first subordinate dialog act and the node for the second subordinate dialog act each lack a child node corresponding to the common tag,” Elson et al., para [0006]. This excerpt teaches a dialog act (dialogue tree) and a subordinate dialog act (sub-dialog tree). Also, “In other words, while the system supports annotations based on theoretical definitions, it can also support annotations generated by a specific dialog manager, making them flexible and customizable, which supports flexible querying and training,” Elson et al., para [0012]. This excerpt shows that the annotations are generated by a dialog manager. And, Elson et al., fig. 2 shows hierarchical annotation records 140 as part of the server.); and 
an updated sub-dialogue tree, and an updated local dialogue manager (“It will also be appreciated that improved device performance is a facet of the above description. For example, the hierarchical organization of annotations for dialog makes the dialog searchable, e.g., via a search query over the tree, and reduces the need to search large corpuses of dialog for such annotations. Hierarchical annotation of dialog acts also provides a contextual framework for those annotations that would not otherwise be possible for the device processor to develop. This reduces demands on computation resources, memory usage, and battery use in a client or local device. In cases where a device is operated in client-server mode, this also reduces the client-server communication demand and data usage,” Elson et al., para [0013]. Also, “In addition, the hierarchical annotation records may be distributed across multiple computing devices, or may be stored at the client device 205,” Elson et al., para [0062]. These two excerpts show that the sub-dialogue tree and accompanying annotations (dialogue manager) may be updated, returned, stored on the client (local) device.). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Samsung, to include a dialogue tree in order to provide an improved hierarchical system for storing and organizing voice command controls and responses (Elson et al., Abstract). 
As to claim 8, CRM claim 8 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 15, system claim 15 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 2 (Currently Amended), Samsung, as modified by Elson et al., discloses the method of claim 1, further comprising analyzing the to derive the current state of the dialogue (Samsung, para [0048] - the electronic device and the analysis server 
As to claim 9, CRM claim 9 and method claim 2 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 16, system claim 16 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 3 (Currently Amended), Samsung, as modified by Elson et al., discloses the method of claim 2, wherein the information related to the current state of the dialogue includes at least one of the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048].).  
claim 10, CRM claim 10 and method claim 3 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 17, system claim 17 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. 



Regarding claim 4 (Currently Amended), Samsung, as modified by Elson et al., discloses the method of claim 3, wherein the observation of the dialogue surrounding includes an observation of at least one of the user and a scene of the dialogue (“For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048]. A particular external appearance may refer to the user’s appearance and/or a scene of the dialogue.); 

the observation of the user includes one or more of a facial expression, a gesture (“For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048].), a motion of the user, and a tone of the utterance; and 

objects present at the scene and a sound in the scene of the dialogue (“For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048]. A gesture and/or a particular external appearance represent objects present at the scene.).  
As to claim 11, CRM claim 11 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 18, system claim 18 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 5 (Original), Samsung, as modified by Elson et al., discloses the method of claim 3, wherein the request is sent to the server together with the information related to the current state of the dialogue (Samsung, para [0048] - the analysis server analyzes the user's command lo identity the user's command, which may include a user's voice, a gesture, and a particular external appearance.). 
As to claim 12, CRM claim 12 and method claim 5 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. 
As to claim 19, system claim 19 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 6 (Currently Amended), Samsung, as modified by Elson et al., discloses the method of claim 1, further comprising: receiving, from the server after the request is sent to the server, the response, [[an]]the updated sub-dialogue tree, and [[an]]the updated local dialogue manager (“Under the situation that the stored voice recognition command list 151 does not include a voice recognition command corresponding to the user's voice command, if it is determined based on the user's intention that the user's voice command is newly and successfully recognized, the electronic device 1 adds, to the voice recognition command list 151, control command information which is used to correspond to the recognized voice command and stores the information. In this case, the electronic device 1 may transmit the recognized voice command and the corresponding control command information to the analysis server 2, which updates the voice recognition command list 231,” Samsung, para [0072]. See also Samsung, para [0078].); and 

rendering the response received from the server to the user in response to the utterance of the user (“The analysis server 2 according to the present exemplary The control command information is used to control the electronic device 1 to operate as desired by a user under the voice recognition command,” Samsung, para [0050].).
As to claim 13, CRM claim 13 and method claim 6 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 20, system claim 20 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 7, Samsung, as modified by Elson et al., discloses the method of claim 6, further comprising: 

updating the command list stored on the device based on the updated command list received from the server (“Under the situation that the stored voice recognition command list 151 does not include a voice recognition command corresponding to the user's voice command, if it is determined based on the user's intention that the user's voice command is newly and successfully recognized, the electronic device 1 adds, to In this case, the electronic device 1 may transmit the recognized voice command and the corresponding control command information to the analysis server 2, which updates the voice recognition command list 231,” Samsung, para [0072]. See also Samsung, para [0078].); and 
updating the local dialogue manager on the device based on the updated command list (Samsung, para [0078] - the analysis server may update a voice recognition command list stored in the storage unit based on the user's voice command continuously collected from the plurality of electronic devices and the analysis result thereof.). 
As to claim 14, CRM claim 14 and method claim 7 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 21, system claim 21 and method claim 7 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 21 is similarly rejected under the same rationale as applied above with respect to method claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656